Dismissed and Memorandum Opinion filed May 27, 2004








Dismissed and Memorandum Opinion filed May 27, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00378-CR
____________
 
RICHARD JONES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County,
Texas
Trial Court Cause No. 977,514
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to criminal mischief causing
pecuniary loss of more than $1,500 but less than $20,000.  In accordance with the terms of a plea
bargain agreement with the State, on March 19, 2004, the trial court sentenced
appellant to confinement for   four years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 27, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).